      Case 1:18-cv-05458-JGK-BCM Document 116 Filed 09/10/19 Page 1 of 1



September 10, 2019

VIA ECF

The Honorable Judge Barbara Moses
Daniel Patrick Moynihan United States Courthouse
Room 20A
500 Pearl Street
New York, NY 10007-1312

       Re:     Fujifilm Holdings Corp. v. Xerox Corp., No. 18-cv-5458 (JGK) (BCM)

Dear Judge Moses:

       The undersigned represent the parties in the above-referenced matter. Pursuant to the
Court’s August 19 Order, we write jointly to provide the Court an update on the progress of
discovery to date.

        The parties have taken 7 fact depositions (one of which was also a Rule 30(b)(6)
deposition), and 14 additional fact depositions are scheduled to take place in advance of the
October 4, 2019 deadline. The parties are working through various open discovery items and
hope to resolve those issues without need of the Court’s assistance. At this time, the parties do
not believe that settlement discussions would be productive.

       In light of the continuing depositions, the parties respectfully request that the September
17, 2019 discovery conference occur telephonically.


Respectfully submitted,

 Sidley Austin LLP                                 Willkie Farr & Gallagher LLP

 /s/ Andrew W. Stern                               /s/ Tariq Mundiya
 Andrew W. Stern                                   Tariq Mundiya
 Nicholas P. Crowell                               Sameer Advani
 Alex J. Kaplan                                    Shaimaa Hussein
 Charlotte K. Newell                               787 Seventh Avenue
 787 Seventh Avenue                                New York, NY 10019
 New York, NY 10019                                Telephone: (212) 728-8638
 Telephone: (212) 839-5300
                                                   Counsel to Defendant Xerox Corp.
 Elizabeth Y. Austin
 1 S. Dearborn Street
 Chicago, IL 60604
 Telephone: (312) 853-7405

 Counsel to Plaintiff Fujifilm Holdings Corp.
